IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 48843

 WENDY ELAINE TAYLOR,                         )
                                              )       Filed: February 9, 2022
        Petitioner-Respondent,                )
                                              )       Melanie Gagnepain, Clerk
 v.                                           )
                                              )       THIS IS AN UNPUBLISHED
 DAVID DOUGLAS TAYLOR,                        )       OPINION AND SHALL NOT
                                              )       BE CITED AS AUTHORITY
        Respondent-Appellant.                 )
                                              )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Gerald F. Schroeder, District Judge. Hon. Theodore Tollefson,
       Magistrate.

       District court’s decision on appeal affirming the magistrate court’s final judgment
       regarding respondent’s motion to modify or terminate spousal support, affirmed.

       Boise Law Group; Natalie Greaves, Boise, for appellant. Natalie Greaves argued.

       The Patrick Law Group; Rudy L. Patrick, Meridian, for respondent. Rudy L.
       Patrick argued.
                  ________________________________________________

HUSKEY, Chief Judge
       David Douglas Taylor appeals from a decision of the district court, on intermediate appeal
from the magistrate court, affirming the judgment terminating spousal support. We affirm.
                                               I.
                    FACTUAL AND PROCEDURAL BACKGROUND
       David and Wendy Taylor were granted a divorce in April 2012. The property settlement
agreement was incorporated and merged into the judgment and decree of divorce, which provided
that David would pay spousal maintenance to Wendy in the amount of $2,260 per month until
David retired or reached the age of 67, whichever came first. Payments would cease if Wendy
remarried.
       David was under the impression that Wendy remarried on March 31, 2019. Wendy
believed that David unilaterally ceased spousal support payments and warned him that she would

                                                  1
file a contempt motion. Thereafter, on August 14, 2019, David filed a petition to terminate spousal
support. In the petition, David alleged that on March 31, 2019, Wendy married Richard Whitted.
David also alleged: “Upon information and belief, [Wendy] and Mr. Whitted live together and
share their household expenses and hold themselves out as a married couple.” On September 13,
2019, David filed a notice of intent to take default. Wendy filed a response three days later.
       On October 29, 2019, Wendy filed a motion for summary judgment to dismiss the petition
because she had not remarried. David filed a response to Wendy’s motion, arguing that there was
a genuine issue of material fact as to whether a legal marriage was required in order for the
termination provision in the decree to take effect or, alternatively, a genuine issue of material fact
on whether there was a substantial change of circumstances warranting termination. David
subsequently filed a motion to amend his petition, asserting: “though both causes of action were
mentioned in the Petition, (termination by operation and termination based upon a substantial
change of circumstances of the parties) this Amended Petition gives a more definite statement of
facts in support of the Petition.” On December 23, 2019, the parties stipulated to the filing of an
amended petition. In the amended petition, David again asserted that Wendy had remarried and,
for the first time, asserted there were “several substantial changes” in Wendy’s financial
circumstances based on a variety of factors. On December 24, 2019, after briefing and oral
argument, the magistrate court denied Wendy’s motion for summary judgment. The magistrate
court determined as a matter of law that Wendy had not legally remarried, but found there was a
genuine issue of material fact as to whether there had been a substantial and material change in
Wendy’s circumstances.
       In April 2020, David filed a motion for summary judgment seeking to terminate his spousal
support. On June 2, 2020, the magistrate court entered a memorandum decision and order finding
there had been a substantial and material change in circumstances and that Wendy had sufficient
property to provide for her reasonable needs and could support herself through employment.
Accordingly, the magistrate court found that spousal support was no longer necessary and granted
David’s motion, thereby terminating David’s spousal support obligation; the court ordered David’s
last spousal support payment to be the previously scheduled June 15, 2020, payment.
       David filed a motion for reconsideration challenging the magistrate court’s order regarding
spousal support, arguing: (1) Wendy would be unjustly enriched if David was required to continue
paying spousal support payments after the filing of the initial petition; (2) Wendy was not entitled

                                                  2
to spousal maintenance after September 1, 2019, the first day of the month after David filed his
initial petition to terminate spousal support; and (3) allowing Wendy to receive the payments that
accrued subsequent to his initial petition would encourage delay in the litigation process. The
magistrate court rejected David’s arguments and found that any delay in the case was at least
partially attributable to David. Accordingly, the court denied the motion for reconsideration.
          While the motion for reconsideration was pending, David filed a second motion for
summary judgment regarding the life insurance obligation, and therein requested attorney fees
pursuant to Idaho Code §§ 12-121, 12-123 and Idaho Rule of Family Law Procedure 901-908. In
his reply in support of the motion, David argued the end date for spousal maintenance should be
September 1, 2019.1         Recognizing that it was within the magistrate court’s discretion to
retroactively terminate spousal support payments to the date of filing, David argued that if the
magistrate court found that Wendy did not qualify for spousal support based on reasons that were
in place at the time David filed his amended petition, it was an abuse of discretion to require David
to continue payments through June 15, 2020.
          On August 12, 2020, the magistrate court issued an order on David’s second motion for
summary judgment and terminated David’s life insurance obligation as set forth in the 2012 decree
and property settlement.2 The magistrate court ordered that, like the spousal maintenance, the life
insurance obligation would terminate on June 15, 2020. Regarding this termination date, the
magistrate court held that, pursuant to the previously entered order, and contrary to David’s
argument, Wendy was entitled to spousal support until the order granting David’s first motion for
summary judgment was entered on June 2, 2020. The magistrate court also concluded that
terminating spousal support as of June 15, 2020, would cause the least disruption to both parties.


1
        David did not raise the claim of retroactive termination of spousal support issue in the
second motion for summary judgment or the brief in support of the motion. Instead, in his reply
in support of that motion, he recognized that while the second motion for summary judgment was
pending, the magistrate court denied his motion for reconsideration of the order on the first motion
for summary judgment. Notwithstanding that the spousal support issue was not raised in the
second motion for summary judgment or the brief in support, in David’s reply brief, he again raised
all the arguments regarding retroactive termination of spousal support, explaining his arguments
would be “helpful” to the magistrate court if the magistrate court were inclined to grant the second
motion for summary judgment. Notably, the only issue pending in the second motion for summary
judgment was the life insurance issue.
2
          The magistrate court’s order in relation to the life insurance obligation is not at issue in this
appeal.
                                                     3
The court denied David’s request for attorney fees, finding that he failed to show Wendy had
frivolously or without foundation defended against David’s second motion for summary judgment.
       The magistrate court entered a final judgment terminating David’s spousal support
obligation and denying David’s request for attorney fees. David appealed, arguing the magistrate
court abused its discretion by ordering spousal support to continue through June 15, 2020, and by
denying his request for attorney fees. The district court affirmed the magistrate court, finding that
it did not abuse its discretion when it ruled that spousal support payments would end on June 15,
2020. The district court also found that the magistrate court did not abuse its discretion by finding
that David failed to show Wendy frivolously or without foundation defended the motion for
summary judgment and, therefore, David was not entitled to attorney fees. David timely appeals
from the district court’s opinion affirming the magistrate court’s final judgment terminating
spousal support.
                                                 II.
                                   STANDARD OF REVIEW
       For an appeal from the district court, sitting in its appellate capacity over a case from the
magistrate division, this Court’s standard of review is the same as expressed by the Idaho Supreme
Court. The Supreme Court reviews the magistrate record to determine whether there is substantial
and competent evidence to support the magistrate court’s findings of fact and whether the
magistrate court’s conclusions of law follow from those findings. Pelayo v. Pelayo, 154 Idaho
855, 858-59, 303 P.3d 214, 217-18 (2013). If those findings are so supported and the conclusions
follow therefrom, and if the district court affirmed the magistrate court’s decision, we affirm the
district court’s decision as a matter of procedure. Id. Rather, we are procedurally bound to affirm
or reverse the decision of the district court. Bailey v. Bailey, 153 Idaho 526, 529, 284 P.3d 970,
973 (2012).
                                                III.
                                           ANALYSIS
       David argues the district court erred in concluding the magistrate court did not abuse its
discretion when it declined to retroactively terminate spousal support. David asserts that the
substantial and material change in circumstance that warranted termination of spousal support
existed when he filed his petition on August 14, 2019, and, therefore, the magistrate court should
have retroactively terminated David’s spousal support obligation beginning September 1, 2019,

                                                 4
the first scheduled payment date following the date David filed his original petition. Wendy asserts
the district court did not err by affirming the magistrate court’s order that spousal support would
conclude on June 15, 2020.
        Whether to award spousal maintenance under I.C. § 32-705 is discretionary and requires
the court to give due consideration to each party’s financial needs and abilities. Pelayo, 154 Idaho
at 861, 303 P.3d at 220. An existing order or decree of spousal maintenance may be modified
“only as to installments accruing subsequent to the motion for modification and only upon a
showing of a substantial and material change of circumstances.” I.C. § 32-709(1). The decision
when to apply a modification or termination of spousal maintenance is left to the discretion of the
trial court. Keller v. Keller, 130 Idaho 661, 665, 946 P.2d 623, 627 (1997); Olsen v. Olsen, 98
Idaho 10, 11, 557 P.2d 604, 605 (1976). When the district court sits in its capacity as an appellate
court and reviews a magistrate court’s discretionary decision, the district court conducts a multi-
tiered inquiry to determine whether the magistrate court: (1) correctly perceived the issue as one
of discretion; (2) acted within the boundaries of such discretion; (3) acted consistently with any
legal standards applicable to the specific choices before it; and (4) reached its decision by an
exercise of reason. Lunneborg v. My Fun Life, 163 Idaho 856, 863, 421 P.3d 187, 194 (2018).
        David agrees that when to apply a modification or termination of spousal maintenance is
within the discretion of the trial court. Nonetheless, David argues the magistrate court’s decision
not to retroactively terminate the spousal maintenance is not supported by substantial and
competent evidence and that the magistrate court acted beyond the outer bounds of its discretion.
David makes essentially four arguments in support of his allegation: (1) it was error to determine
I.C. § 32-709 did not entitle David to any retroactive termination of spousal maintenance
payments; (2) Wendy would be unjustly enriched unless the payments ceased as of the date David
filed the initial petition; (3) public policy supports a retroactive termination in these circumstances;
and (4) it was error to attribute any delay to David based on the filing of his December 23 amended
petition because that amendment related back to his August 14 petition. The district court did not
err in affirming the magistrate court’s conclusion that David was not entitled to retroactive
termination of spousal support.
        Preliminarily, this Court notes that David argues the parties’ stipulation that there was a
substantial change in Wendy’s financial circumstances, resolves the issue of whether Wendy
should have continued to receive spousal support payments. While it is true that Wendy stipulated

                                                   5
that there was a substantial change in her circumstances, she specifically argued that change was
not substantial enough to warrant a modification of spousal maintenance.
       In his motion for reconsideration of the June 2 order on David’s first motion for summary
judgment, David cited I.C. § 32-709 and argued that pursuant to that statute, he was “entitled to
the spousal maintenance provision abating the first day of the month following the filing of the
Petition.” Idaho Code § 32-709 provides: “The provisions of any decree respecting maintenance
or support may be modified only as to installments accruing subsequent to the motion for
modification and only upon a showing of a substantial and material change of circumstances.”
(Emphasis added.) In the order denying the motion for reconsideration, the magistrate court
correctly noted:
       There is no provision or language in Idaho Code § 32-709 which “entitles” David
       to spousal maintenance abatement from the first day of the month filing the Petition.
       Idaho Code § 32-709 only allows a Court to modify installments of spousal
       maintenance that accrue after the filing of the petition to modify. There is no
       language in Idaho Code § 32-709 that a moving party is “entitled” to have spousal
       maintenance backdated to the date of filing.
       In its opinion affirming the magistrate court, the district court stated:
       By [David’s] logic, any modification of a spousal support order would require
       retroactive relief to the filing date. However, that is not how the statute is written.
       Idaho Code § 32-709 gives the magistrate discretion to rule on when spousal
       support will be modified or terminated.
       The district court found the magistrate court did not abuse its discretion by concluding that
the previously ordered spousal maintenance would continue until the first scheduled payment
following the entry of the magistrate court’s order on David’s first motion for summary judgment.
Idaho Code § 32-709 gives magistrate courts the discretion to set the date of termination of spousal
support, therefore, the district court correctly affirmed the magistrate court’s order rejecting
David’s argument that he was statutorily entitled to retroactive relief.
       David also contends the magistrate court’s decision to terminate spousal maintenance and
“yet continue the award for ten months” is internally inconsistent. David asserts that “it is
inconsistent for the Magistrate Court to both conclude that there was a substantial and material
change in circumstances to justify terminating spousal support in August 2019 and to then order
that David continue to pay Wendy spousal support for another ten months.”                        David
mischaracterizes the procedural posture of the magistrate court’s order. The issue in this case is
not whether the magistrate court abused its discretion in awarding spousal maintenance payments,

                                                  6
but whether the magistrate court abused its discretion by declining to retroactively terminate
previously ordered spousal maintenance payments. The magistrate court did not conclude there
was a substantial and material change in circumstances on August 14, 2019; that determination
was not made until the magistrate court entered its order on June 2, 2020. As a result, the
magistrate court did not award an additional ten months of spousal support but, instead, declined
to retroactively terminate spousal support to the date when David filed his initial petition. It was
not internally inconsistent for the magistrate court to continue the status quo and require David to
pay the previously ordered spousal support until the court issued a decision on the motion to
terminate.
       David asserts the magistrate court erred by rejecting his claim that Wendy would be
unjustly enriched by receiving the spousal maintenance payments that accrued after David filed
his petition to modify. Unjust enrichment is the measure of recovery under a contract implied-in-
law, which “is not a contract at all, but an obligation imposed by law for the purpose of bringing
about justice and equity without reference to the intent of the agreement of the parties, and, in
some cases, in spite of an agreement between the parties.” Turcott v. Est. of Bates, 165 Idaho 183,
190, 443 P.3d 197, 204 (2019). To establish a claim for unjust enrichment, a plaintiff must prove:
“(1) there was a benefit conferred upon the defendant by the plaintiff; (2) appreciation by the
defendant of such benefit; and (3) acceptance of the benefit under circumstances that would be
inequitable for the defendant to retain the benefit without payment to the plaintiff for the value
thereof.” Id. David has not established that it was inequitable for Wendy to receive previously
ordered maintenance payments until the district court issued a final decision on the matter. David
has failed to show the district court erred in concluding that the magistrate court acted within the
bounds of discretion by terminating the spousal maintenance payment as of June 15.
       Next, David argues the public policy rationale behind spousal maintenance supports a
retroactive termination and cites Phillips v. Phillips, 93 Idaho 384, 388, 462 P.2d 49, 53 (1969) in
support of his argument. Phillips is inapposite here because Phillips does not address retroactive
termination of spousal support. Instead, the opinion merely recognizes that a court has jurisdiction
to modify or terminate spousal support payments and concludes the court’s exercise of discretion
in that case was supported by substantial and competent evidence. Id. at 387-88; 462 P.2d 52-53.
While retroactive termination may be justified in certain circumstances, in this case the magistrate
court, after considering all the evidence and applying the relevant law, exercised its discretion and

                                                 7
determined retroactive termination was not appropriate. The district court affirmed that finding,
and we agree such a conclusion was within the appropriate exercise of the magistrate court’s
discretion.
        David also contends that public policy supports retroactive termination because Wendy
delayed litigation by failing to respond to his petition until after he filed a notice of intent to take
default and by failing to respond to his discovery requests without a motion to compel. The district
court agreed that, in certain cases, one party may delay litigation in order to continue receiving
spousal support. However, the magistrate court concluded those circumstance did not exist in this
case. The district court found the magistrate court’s decision that Wendy had not engaged in delay
tactics was supported by substantial and competent evidence. The district court further explained
that the mere possibility that a spouse may be incentivized to delay litigation to continue receiving
support payments was not a sufficient reason to retroactively terminate support in this case when
the magistrate court found that Wendy did not engage in delay tactics and that any delay was
partially attributable to David, not Wendy.
        The district court affirmed the magistrate court’s determination that David was at least
partially responsible for the delay in ligation because his initial petition asked for relief that was
unavailable pursuant to I.C. § 32-709. David asserts it was error to attribute any delay to him
because, under I.R.F.L.P. 216(a)(2), his December 23 amended petition related back to his August
14 petition. David’s initial petition alleged that his “obligation to pay [Wendy] spousal support
ceased by operation of law since [Wendy] remarried on March 31, 2019. In the alternative,
pursuant to I.R.F.L.P. 809(5), [he] should be relieved from the prospective application of the
judgment.”3 Regardless of whether the amended petition relates back to the original petition, the
district court concluded that the magistrate court appropriately exercised its discretion when
determining the final spousal support payment. As such, David has failed to show the district court
erred in evaluating the magistrate court’s exercise of discretion.




3
        Both the initial petition and the amended petition cite Idaho Rule of Family Law
Procedure 809(5), which was re-codified as I.R.F.L.P. 805(b)(5) during the pendency of this case.
The language of I.R.F.L.P. 805(b)(5) is identical to I.R.F.L.P. 809(5) and provides that courts may
relieve a party from a final judgment, order, or proceeding if the judgment has been satisfied,
released, or discharged; it is based on an earlier judgment that has been reversed or vacated; or
applying it prospectively is no longer equitable.
                                                   8
        David also argues that although Wendy was not responsible for the portion of delay in the
case attributable to the COVID-19 pandemic, Wendy benefited by receiving the three months of
spousal support that accrued during the delay. To the extent David is arguing the magistrate court
should have paused spousal maintenance support payments during that time or should have given
him credit for that period, he cites no authority in support of this proposition. A party waives an
issue on appeal if either argument or authority is lacking. Powell v. Sellers, 130 Idaho 122, 128,
937 P.2d 434, 440 (Ct. App. 1997). Even considering any delay attributable to COVID-19, David
has failed to show the district court erred in evaluating the magistrate court’s exercise of discretion.
        David has failed to show that the district court erred in affirming the magistrate court’s
decision to decline to retroactively terminate spousal support on any of the argued bases. The
magistrate court’s decision not to retroactively terminate spousal maintenance is supported by
substantial and competent evidence and, thus, we affirm the district court on this ground.
        In setting the date for the final spousal support payment, David argues it was neither
necessary nor sufficient for the magistrate court to consider the disruption to the parties when
determining the date of the final payment and that consideration of this factor is not supported by
“the plain language of the statute as to which factors the Court should consider in modifying a
spousal maintenance award.” Although David does not cite to a statute, he appears to be
referencing I.C. § 32-705(2), which provides a non-exhaustive list of factors a court may consider
when awarding spousal maintenance. While I.C. § 32-705(2) provides factors to consider when
awarding spousal maintenance, it does not direct the court to consider any particular factors when
setting the date for termination of spousal maintenance. Moreover, I.C. § 32-705(2) makes no
mention of retroactive termination. Thus, the magistrate court did not err by considering disruption
to the parties and ordering David’s spousal support payments to conclude with the previously
scheduled June 15, 2020, payment.
        Finally, David argues the district court erred in concluding the magistrate court did not
abuse its discretion when it denied David’s attorney fees under I.C. § 12-121. Under I.C. § 12-
121, a judge may award attorney fees to the prevailing party when the judge finds that the case
was brought, pursued, or defended frivolously, unreasonably, or without foundation. David asserts
Wendy defended the second motion for summary judgment frivolously and without foundation
because she did not sign the affidavit included with her response to the motion. The magistrate
court’s finding that David failed to show that Wendy defended the motion frivolously,

                                                   9
unreasonably, or without foundation is supported by substantial and competent evidence.
Accordingly, the district court did not err by concluding the magistrate court did not abuse its
discretion by denying David’s request for attorney fees.
                                               IV.
                                        CONCLUSION
       The district court did not err by affirming the magistrate court’s judgment terminating
spousal support and by affirming the magistrate court’s order denying David’s request for attorney
fees. Accordingly, we affirm the district court’s decision on appeal affirming the magistrate
court’s final judgment. Although Wendy is the prevailing party, she did not request attorney fees
on appeal; consequently, she is awarded costs but not attorney fees.
       Chief Judge LORELLO and Judge BRAILSFORD CONCUR.




                                               10